Per Curiam.

The plaintiff possessed and used for five or six years manifest sheets containing a $50 limitation of liability unless a greater valuation is declared and providing for a charge of 10 cents for each hundred dollars of declared value. The limitation is valid and enforcible since the shipper was afforded a choice of rates and had ample opportunity to obtain knowledge of the contents of these sheets and to choose alternate rates if it so desired (see National Blouse Corp. v. Felson, 274 App. Div. 164, affd. 299 N. Y. 612 ; Levine & Co. v. Wolf Package Depot, 138 N. Y. S. 2d 427, affd. 1 A D 2d 874).
The judgment should be modified by reducing the amount thereof to the sum of $50, with interest and costs, and as modified affirmed, without costs.
Concur—Hecht, J. P., Stetjer and Tilzer, JJ.
Judgment modified, etc.